20-2707-cv
Moody v. Commissioner of Social Security

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER"). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 26th day of May, two thousand twenty-one.

PRESENT:             AMALYA L. KEARSE,
                     GERARD E. LYNCH,
                     DENNY CHIN,
                                         Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

RUSSEL MOODY,
                                        Plaintiff-Appellant,

                              -v-                                                  20-2707-cv

COMMISSIONER OF SOCIAL SECURITY,
                   Defendant-Appellee.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


FOR PLAINTIFF-APPELLANT:                                     AMY CHAMBERS, Law Offices of Kenneth
                                                             Hiller, PLLC, Amherst, New York.

FOR DEFENDANT-APPELLEE:                                      PADMA GHATAGE, Special Assistant United
                                                             States Attorney (Ellen E. Sovern, Regional
                                           Chief Counsel, Region II, Social Security
                                           Administration, on the brief), New York, New
                                           York, for James P. Kennedy, Jr., United States
                                           Attorney for the Western District of New York,
                                           Rochester, New York.

              Appeal from the United States District Court for the Western District of

New York (Bush, M.J.). 1

              UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.

              Plaintiff-appellant Russel Moody appeals the district court's judgment,

entered June 18, 2020, dismissing his complaint against defendant-appellee

Commissioner of the Social Security Administration (the "Commissioner") challenging

the Commissioner's denial of his claims for disability insurance benefits and

supplemental security income. By memorandum decision and order also entered June

18, 2020, the district court denied Moody's motion for judgment on the pleadings and

granted the Commissioner's cross-motion for judgment on the pleadings. We assume

the parties' familiarity with the underlying facts, procedural history of the case, and

issues on appeal.

              "In reviewing a district court's decision upholding a decision of the

Commissioner, we review the administrative record de novo to determine whether there

is substantial evidence supporting the Commissioner's decision and whether the


1      The parties consented to proceeding before a magistrate judge.


                                              2
Commissioner applied the correct legal standard." Zabala v. Astrue, 595 F.3d 402, 408

(2d Cir. 2010) (internal quotation marks omitted). "Substantial evidence is evidence that

a reasonable mind might accept as adequate to support a conclusion." Estrella v.

Berryhill, 925 F.3d 90, 95 (2d Cir. 2019) (internal quotation marks omitted). "Although

we do not require that every conflict in a record be reconciled by the ALJ," we do

require "sufficient specificity to enable us to decide whether the determination is

supported by substantial evidence." Id. (internal quotation marks omitted).

              Moody argues that "the ALJ failed to properly explain" his reasoning in

weighing the medical evidence and his "conclusions are contradicted by opinion and

evidence." Appellant's Br. at 24. Moody further argues that the ALJ failed to properly

develop the record. For substantially the reasons articulated by the district court, we

are unpersuaded.

              First, the ALJ adequately explained the basis for his opinion, including the

relative weight he assigned to the medical evidence. See Cichocki v. Astrue, 729 F.3d 172,

178 n.3 (2d Cir. 2013) ("An ALJ need not recite every piece of evidence that contributed

to the decision, so long as the record permits us to glean the rationale of an ALJ's

decision." (internal quotation marks omitted)). In fact, as the ALJ explained, he

weighed some of the conflicting medical evidence in Moody's favor. See, e.g., App'x at

37 (finding that the state agency consultive examiner "understated [Moody's]

limitations" and "accord[ing] this assessment limited weight."). And, as the district



                                             3
court noted, the record contains sufficient support for the ALJ's finding that Moody was

capable of performing the full range of sedentary work. See, e.g., Dist. Ct. Dkt. 7 at 538

(Moody was "a well developed, well nourished patient who [wa]s awake, alert, and in

no acute distress," had a normal gait, and "move[d] quite well . . . getting up and down

from [his] chair quite frequently"); id. at 349-356 (Moody reports that, even with his

back pain, he is still able to lift weights, prepare meals, and perform non-repetitive

household chores).

              Second, we agree with the district court that the ALJ adequately

developed the record. The ALJ provided Moody's counsel with additional time to

supplement the record after the first hearing. Counsel provided the ALJ with

additional documentation, and did not indicate during the second hearing that there

were any outstanding documents. Further, while Moody argues that the ALJ erred in

failing to identify the physician with the illegible signature, the ALJ nonetheless

considered the unidentified physician's opinion in making his decision.

                                         *   *   *

              We have considered Moody's remaining arguments and conclude that

they are without merit. Accordingly, we AFFIRM the judgment of the district court.

                                          FOR THE COURT:
                                          Catherine O'Hagan Wolfe, Clerk




                                             4